DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 is being considered by the examiner.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (2012/0056042) in view of Baines et al. (2013/0194423). Regarding claims 1-3, Denny discloses a method for activating the warning system at a level crossing comprising: detecting the presence of an approaching train wherein each axle of the train is detected by passing over a first axle counting wheel sensor positioned at a known distance from a second axle counting wheel sensor (see paras. 65, 81, 82); - detecting the presence of an approaching train wherein each axle of the train is detected by a second axle counting wheel sensor positioned at a known distance from the first axle counting wheel sensor and the level crossing (see paras. 65,81, 82); - calculating the speed of the train by determining the time taken for each axle to travel between the two axle counting wheel sensors (see paras. 65, 81, 82). Denny discloses the method to detect the presence of the train set forth above, but does not disclose the warning system. However, Baines does disclose using the time and speed to activate the warning system (see paras. 13, 17, 21, 24, 31). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the warning system disclosed in Baines to provide a teaching in view of Denny. The motivation for doing so would have been to prevent harm to the train and/or cars on the road. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617